Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Response to Amendment
Claims 2, 6-7 and 11-13 have been amended.
Claims 1-14 are pending.

Claims 1-14 are allowed.



Response to Arguments
Applicant’s arguments, see Remarks filed 8/2/2021, with respect to the pending claims have been fully considered and are persuasive.  The objections of the claims have been withdrawn.


Examiner’s Amendment
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claim 1: In line 1, replace “an AI” with—an artificial intelligence (AI)—.
	Claim 2: In line 3, replace “sever” with—server—. 
Claim 3: In lines 3 and 5, replace “sever” with—server—.
Claim 5: In lines 13 and 20, replace “sever” with—server—.
Claim 9: In line 5, replace “an AI” with—an artificial intelligence (AI)—.
Claim 11: In lines 4 and 6, replace “sever” with—server—. 
Reasons for Allowance

II.	This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of Examiner’s Reasons for Allowance filed August 2, 2021 in light of the claim amendments, point out the reason the claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for additional examiner’s reason for allowance is necessary (see MPEP 13202.14).  

Conclusion
III.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448